Exhibit 77(q)(a)(1) ING EQUITY TRUST CERTIFICATE OF AMENDMENT OF DECLARATION OF TRUST AND REDESIGNATION OF SERIES Effective: January 26, 2009 The undersigned, being a majority of the Trustees of ING Equity Trust, a Massachusetts business trust (the “Trust”), acting pursuant to Article VIII, Section 8.3, of the Trust’s Amended and Restated Declaration of Trust, dated February 25, 2003, as amended (the “Declaration of Trust”), hereby amend the Declaration of Trust to redesignate one of the existing series of the Trust as follows: The “ING LargeCap Growth Fund” is redesignated the “ING Growth Opportunities Fund.” IN WITNESS WHEREOF, the undersigned have this day signed this Certificate of Amendment of Declaration of Trust and Redesignation of Series. /s/ Colleen D. Baldwin_ Colleen D. Baldwin, as Trustee /s/ J. Michael Earley_ J. Michael Earley, as Trustee /s/ John V. Boyer_ John V. Boyer, as Trustee /s/ Patrick W. Kenny_ Patrick W. Kenny, as Trustee /s/ Patricia W. Chadwick_ Patricia W. Chadwick, as Trustee /s/ Shaun P. Mathews_ Shaun P. Mathews, as Trustee /s/ Robert W. Crispin_ Robert W. Crispin, as Trustee /s/ Sheryl K. Pressler_ Sheryl K. Pressler, as Trustee /s/ Peter S. Drotch_ Peter S. Drotch, as Trustee /s/ Roger B. Vincent_ Roger B. Vincent, as Trustee
